 LUCKY, STAR ROOFING PRODUCTS CORP.323Lucky-Star Roofing Products,Corp.and John C. McCullough",.andInternational Association of Machinists,District- LodgeNo. 86, AFL, and International Union of Operating Engineers,Local No.,1,AFL,Joint Petitioners.Case No. 30-RC-1064.October 10,1955. .DECISION, DIRECTION OF ELECTION, AND ORDERUpon a petition duly filed under Section 9'(c) of the National Laborcer.The hearing officer's rulings made at the.hearing are free fromprejudicial error and a'r`e' hereby affirmed.'Upon the"entire record in this case, the Board finds1.At the hearing, the joint Petitioners altered their, unit requestfrom a'multiemployer unit to two separate employer units; one com-prised of production, maintenance, and warehouse employees of LuckyStar, and the other comprised of production and maintenance em-ployees of McCullough:'Lucky Star is a Colorado corporation engaged in Denver, Colorado,in the manufacture of asphalt roofing.During the past year it sold itsentire output of products, valued in excess of $200,000, within theState to the Ruberoid Company, which in turn, shippedin excess of$50,000 worth of Lucky Star's products to out-of-State destinations.Accordingly, we find that Lucky Star is engaged in commerce and thatit will effectuate the policies of the Act to assert jurisdiction over thisenterprise?McCullough is engaged under contract with Lucky Star in furnish-ing limestone and asphalt flux, fully prepared and treated, to Lucky,Star, according to the latter's specifications, to be utilizedas an essen-tial ingredient in the manufacture of Lucky Star's products., Sincethe start of McCullough's operations in May 1955, the services thusrendered Lucky Star have approximated $70,000 in value.Although`McCullough processes the asphalt flux on Lucky Star's premises out-side the plant prior to delivery, and employs workers who formerlywere employed by Lucky Star, the record discloses that nointerrela-tionshipexistsbetween the two enterprises, and that each enterprise isseparatelyowned and operated. Furthermore, the employees of thesetwo enterprises work in separateareas,perform different kinds ofwork,. are separately supervised and paid, and do not interchange.Under these circumstances, we find that Lucky Star and McCullough' At the hearing,the parties agreed that John C.McCullough rather than Dri-MixConcrete Company, which was originally named as Employer along with Lucky Star-Roofing Products Corp.,hereinafter referred to as Lucky Star, Is the Employer of someof the employees sought by the Petitioners2 JonesboroGrain Drying Cooperative,110 NLRB 481114 NLRB No. 61._387644-66-vol. 114-22 324DECISIONSOF NATIONALLABOR RELATIONS BOARDdo not constitute a single employer within the'meaning 'of-the Act.Accordingly,as all of McCullough's services during the past year wereperformed locally for Lucky Star,whichin turn,sold-its- entire out-put to Ruberoidwithinthe -State of Colorado,we find that McCul-lough's operations are twice removed from interstate commerce' anddo not meet the Board's present jurisdictional standards for.assert-ing jurisdiction.3We shall,therefore,dismiss the petition insofaras it pertains to McCullough.I..- -. ,-'2.. The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of Lucky Star Roofing Products Corp.within themeaning of Section 9 (c) (1) and Section-2 (6) and(7) of the Act.4.We find the following employees of Lucky Star Roofing Prod-ucts Corp. at its plant located at 156 W. 56 Avenue,Denver, Colorado,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section9 (b) of the Act : ,All 'production and maintenance employees, including warehouseemployees, but excluding office clerical employees, guards,and super-visors as defined in the Act.[Text of Direction of Election omitted from publication.] ' -[The Board dismissed the petition as to John C. McCullough.]'BrooksWoodProducts,107 NLRB 237, at 233;McDonald, 'McLaughlia & Deane,110 NLRB 1340, at J341, W ASwanson Logging Go, etal., 111 NLRB 495Consolidated Coppermines CorporationandInternational UnionofMine,Mill and Smelter Workers,Independent,PetitionerandTeamsters Local 533, International Brotherhood of Team-sters, Chauffeurs,Warehousemen&Helpers of America, AFL,and International Union of Operating Engineers,Local 3, AFL,and Hod Carriers,Construction and General Laborers' Union,-Local-169,AFL,Joint Petitioners.Cases Nos. 20-RC-2846 and2O-RC--.864. October 10, 1955DECISION AND DIRECTION OF ELECTIONUpon separate petitions duly filed under Section 9 (c) of the 'Na-tional Labor Relations Act, a hearing was held in these consolidatedcases 1 before Shirley N. Bingham, hearing officer.The hearingiThe Petitioner objected at the hearing to the consolidation of these cases, on the.ground thatitwas improperfor the threelabor organizations designated as the JointPetitioners to seek to representthe employeesinvolved herein as a single representative.The Boardhas consistentlyheld that twoor more labor organizations may appropriatelybargain as a joint representative.Sachs-Lawlor Company,112 NLRB 50,7,,at footnote 2.Accordingly, we find no merit in this objection."`' . it -114 NLRBNo. 66.